854 So.2d 259 (2003)
Judy SPINELLI, Appellant,
v.
NATIONAL HEALTH CARE CENTER and Feisco Risk Management Services, Appellees.
No. 1D02-3688.
District Court of Appeal of Florida, First District.
September 12, 2003.
*260 Robert W. Schoenfelder, Esquire, St. Petersburg, for Appellant.
W. Rogers Turner, Jr., Esquire of Hurley, Rogner, Miller, Cox & Waranch, P.A., Orlando, for Appellees.
PER CURIAM.
Judy Spinelli appeals denial of all the costs she listed in her Verified Petition for Attorney's Fees and Costs (Petition). Entitled to costs as a prevailing party, see § 440.34(3), Fla. Stat. (2002), she filed her Petition in conformity with Fla. R. Work. Comp. P. 4.144, except that she did not verify the Petition. The judge of compensation claims specifically disallowed the costs she sought involving Dr. Stefopoulos as unreasonably incurred. The order under review denied all other costs on the stated ground that claimant's counsel had "submitted no listing or documentation."
While the Petition itself itemized costs, and might have afforded adequate documentation, if it had been verified, it was not verified and no affidavits were attached or submitted in support. Accordingly, we affirm the order, both insofar as it denies costs involving Dr. Stefopoulos and otherwise, no error having been shown to appear.
Affirmed.
BENTON, PADOVANO, and BROWNING, JJ., concur.